DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20-22, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0157135 ) in view of Ono (US 2014/0097455).
As to Claim 1, Lee et al. discloses A display device, comprising:
a plurality of pixel circuits respectively including a sampling transistor (fig.1,3- transistor ST1; para.0020), a first switching transistor (fig.1-transistor ST5- para.0028), a second switching transistor (fig.1-transistor ST4; para.0023), a driving transistor (fig.1-transistor DT-para.0018), and a first capacitor (fig.1-capactors Cst, Cb; para.0018), wherein 
the sampling transistor is disposed between a signal line and a gate of the driving transistor (fig.1- transistor ST1 disposed between Vdata and gate of driving transistor DT), 
the gate of the driving transistor is electrically connected to a first electrode of the first capacitor (fig.1- gate of transistor DT connected to first electrode of capacitor Cst; and to the first electrode of capacitor Cb), the first electrode being a part of a first metal region (fig.1- first electrode of Cst is part of the gate electrode of the driving transistor DT at node N2; first electrode of Cb is part connection node Nd and source electrode of ST2),
 the second switching transistor, the driving transistor, and a light emitting element are connected in series between a first voltage line and a second voltage line (fig.1- transistor ST4, driving transistor DT and light emitting device 44 are connected in series between VDD and ground; para.0039)
 a second electrode of the first capacitor is a part of a second metal region (fig.1-second electrode of Cst is part of drain electrode of transistor ST1 at node N1; second electrode of Cb is part of connection node N3),
the second metal region is disposed above the first metal region, 
a gate of the first switching transistor is electrically connected to a third metal region (fig.1-gate of ST5 connected to scan signal GD2), 
the first switching transistor is disposed between a third voltage line and an anode electrode of the light emitting element (fig.1- transistor ST5 disposed between scan line GD2 and anode of light emitting device 44), 
the third metal region and either the first metal region or the second metal region are disposed on a same level in a cross-section perspective, 
 the first switching transistor is configured to turn off while the second switching transistor is in an off state (fig.2- transistor ST5 is off (period T3, GD2 is high, ST5 is off) while transistor ST4 is an off state (period T3, EM is high, ST4 is off); para.0031) and 
the sampling transistor is in an on state for at least a part of a period during which the first switching transistor is in an on state (fig.2- transistor ST1 is on (part of period T2, GD1 is low, ST1 is on) for part of period T2 during which transistor ST5 is on (part of period T2, GD2 is low, ST5 is on); para.0030).
Lee et al. does not expressly disclose the second metal region is disposed above the first metal region; the third metal region and either the first metal region or the second metal region are disposed on a same level in a cross-section perspective, 
Ono discloses a capacitor (fig.14- capacitor 23), where the first electrode of the capacitor (fig.14- lower capacitor electrode of capacitor 23) is connected to the gate of a driving transistor (fig.14- drive transistor 21) and the first electrode is part of a first metal region (fig.14- the lower capacitor electrode part of the gate electrode of 142 of driving transistor 21 at node formed), and where the second electrode second electrode of the first capacitor is a part of a second metal region (fig.14-upper capacitor electrode 165 of capacitor 23 is part of the connection between the upper capacitor electrode 165 and power line 19). 
Ono further discloses where the second metal region is disposed above the first metal region (fig.12- capacitor electrode 165 (upper capacitor electrode), the drain electrode 163, and the power line   disposed above gate electrode 142 which serves as the first capacitor electrode (lower capacitor electrode)); fig.14-- the connection between the upper capacitor electrode 165 and and power line 19 is disposed above the gate electrode 142 which serves as lower capacitor electrode 165);  the third metal region and either the first metal region or the second metal region are disposed on a same level in a cross-section perspective (fig. 16- gate line 18 (third metal region) and the gate electrode 142 (connection between gate electrode 142 of drive transistor 21 and the lower capacitor electrode 165) region are disposed on a same level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al. by implementing a capacitor where the second metal 

As to Claim 20, Lee et al. in view of Ono disclose wherein the gate of the driving transistor and the first metal region are disposed on a different level in the cross-section perspective (Lee-fig.1-driving transistor DT; Ono-fig.14-16- gate electrode 142 of drive transistor 21 and the contact node are disposed on different level in cross-perspective).

As to Claim 21, Lee et al. in view of Ono disclose wherein the gate of the first switching transistor and the third metal region are disposed on a different level in the cross-section perspective (Lee-fig.1-transistor ST5 and scan line GD2; Ono-fig.14-15- gate electrode 141 and gate line 18 are disposed on different levels; para.0124).

As to Claim 22, Lee et al. in view of Ono disclose wherein the second metal region is electrically connected to the third metal region (Lee-fig.1- node N1 of Cst (connection second metal region) is electrically connected to scan line GD1 (third metal region); node N3 of Cb (connection second metal region) is electrically connected to GD1)).




As to Claim 28, Lee et al. in view of Ono disclose wherein the first metal region and the third metal region are disposed on the same level in the cross-section perspective (Ono-fig.16- gate electrode 142 (connection gate electrode 142 and first capacitor electrode) and scan line 18 disposed on same level in cross-section perspective), and the second metal region and the third metal region are disposed on a different level in the cross-section perspective (Ono-fig.16- connection node between capacitor electrode 165 and power line (second metal region) and the scan line 18 (third metal region) are disposed on different levels in cross-section perspective).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0157135) in view of Ono (US 2014/0097455), further in view of Sagawa et al. (US 2008/0246403).
As to Claim 23, Lee et al. in view of Ono disclose wherein the plurality of pixel circuits respectively include a second capacitor (Lee-fig.1), but do not expressly disclose a first electrode of the second capacitor is electrically connected to the gate of the driving transistor, and a second electrode of the second capacitor is electrically connected to one of a source or a drain of the driving transistor.
Sagawa et al. discloses wherein the plurality of pixel circuits respectively include a second capacitor (fig.11-capacitor 24-2 of capacitor 24), a first electrode of the second capacitor is electrically connected to the gate of the driving transistor (fig.11-electrode 24A connected to gate of drive transistor 22), and a second electrode of the second capacitor is electrically connected to one of the source or the drain of the driving transistor (fig.11-electrode 24B connected to source of drive transistor 22).
. 


Claims 24-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0157135) in view of Ono (US 2014/0097455), further in view of Koyama (US 2012/0248435).
As to Claim 24, Lee et al. in view of Ono disclose wherein the plurality of pixel circuits respectively include a light emitting control transistor (Lee-fig.1-transistor ST4-para.0023), but do not expressly disclose one of a source or a drain of the light emitting control transistor is electrically connected to the first voltage line, and the other of the source or the drain of the light emitting control transistor is electrically connected to one of a source or a drain of the driving transistor.
Koyama et al. discloses a light emitting control transistor (Koyama-fig.3B-4- transistor 105-para.0073-0075), one of a source or a drain of the light emitting control transistor is electrically connected to the first voltage line (Koyama-fig.3B-4- drain connected to voltage line VA), and the other of the source or the drain of the light emitting control transistor is electrically connected to the one of the source or the drain of the driving transistor (Koyama-fig.3B-4- drain of transistor 105 connected to drain of driving transistor 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee et al. in view of Ono, with the teachings of Koyama, the motivation being to provide a function of controlling whether the power supply potential is supplied to the drain of driving transistor (para.0057-Koyama).


As to Claim 27, Lee et al. in view of Ono, disclose a gate of the sampling transistor is electrically connected to a fifth metal region (Lee-fig.1-gate of transistor ST1 connected to line GD1 and gate of ST2). Lee et al. in view of Ono do not expressly disclose but Koyama discloses:  a gate of the sampling transistor is electrically connected to a fifth metal region (Koyama-figs.4-6- gate of transistor 103 connected to scan line G1 (conductive film 801)), and the fifth metal region and the third metal region are disposed on the same level in the cross- section perspective (Lee-fifth metal region GD1, gate of ST2 and third metal region GD2; Koyama-figs.5-6- scan line G1 (fifth metal region-conductive film 801) and scan line G4 (third metal region-conductive film 815) same level in cross-section perspective).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee et al. in view of Ono, with the teachings of Koyama, the motivation being to provide a light emitting device in which a decrease in luminance of a light-emitting element caused by deterioration can be suppressed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because in view of the new ground of rejection applied as necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627